DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed March 24, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 2014/0076009).
Allowable Subject Matter
Claims 3-6, 9-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2014/0076009).
Regarding claim 1, Kim figures 3 and 6 teach a detergent supply device, comprising: 
a housing (200 detergent supply module); 
a storage container frame (220 module door) located in the housing and withdrawable from the housing; 
a plurality of storage containers (231 first container, 233 second container) provided at the storage container frame and configured to receive laundry detergent; and 
a plurality of laundry detergent pumps (211 first detergent pump, 213 second detergent pump) located at the housing and configured to pump the laundry detergent from the plurality of storage containers, 
wherein the plurality of storage containers include a first storage container (231) configured to receive a first laundry detergent and a second storage container (233) configured to receive second laundry detergent, 
wherein the housing defines a laundry detergent passage (assembly of 221a first accommodation portion, 221b second accommodation portion) at a lower surface of the housing to guide the first and the second laundry detergents toward a detergent input hole (218 connection conduit hole) of the housing, 
wherein the laundry detergent passage includes a first laundry detergent passage (221a) and a second laundry detergent passage (221b) divided by at least one separation wall (shown in figure 6), and 
wherein a first pump (211) of the plurality of  laundry detergent pumps is configured to pump the first laundry detergent from the first storage container to the first laundry detergent passage and a second pump (213) of the laundry detergent pumps is configured to pump, the second laundry detergent from the second storage container to the second laundry detergent passage.[0044-54]
Regarding claim 2, Kim figure 6 teaches the first laundry detergent passage (221a) is configured to guide movement of the first laundry detergent; and the second laundry detergent passage (221b) is spaced apart from the first laundry detergent passage and configured to guide movement of the second laundry detergent, and the first laundry detergent passage and the second laundry detergent passage are separated from each other with the at least one separation wall therebetween to block mixing of the first and second laundry detergents.
Regarding claim 7, Kim figure 6 suggests both of the first (221a) and second laundry detergent passages (221b) are connected with a rear surface of the housing and the detergent input hole (218) to establish fluid communication.
Regarding claim 8, Kim figure 6 suggests the plurality of laundry detergent pump (211, 213) are configured to supply laundry detergent from the first and second storage containers to the rear surface of the housing.
Regarding claim 16, Kim figures 3 and 6 teach a laundry treating apparatus, comprising:
a tub (130) located inside a main body of the laundry treating apparatus; 
a drum (140) rotatably located inside the tub; and 
a detergent supply device (200 detergent supply module) configured to supply laundry detergent to the tub, the detergent supply device being inserted into or withdrawn from a front surface of the main body, wherein the detergent supply device comprises: 
a housing (200 detergent supply module); 
a storage container frame (220 module door) located in the housing and withdrawable from the housing; 
a plurality of storage containers (231 first container, 233 second container) provided at the storage container frame and configured to receive laundry detergent; and 
a plurality of laundry detergent pumps (211 first detergent pump, 213 second detergent pump) located at the housing and configured to pump the laundry detergent from the plurality of storage containers, 
wherein the plurality of storage containers include a first storage container (231) configured to receive a first laundry detergent and a second storage container (233) configured to receive second laundry detergent, 
wherein the housing defines a laundry detergent passage (assembly of 221a first accommodation portion, 221b second accommodation portion) at a lower surface of the housing to guide the first and the second laundry detergents toward a detergent input hole (218 connection conduit hole) of the housing, 
wherein the laundry detergent passage includes a first laundry detergent passage (221a) and a second laundry detergent passage (221b) divided by at least one separation wall (shown in figure 6), and 
wherein a first pump (211) of the plurality of  laundry detergent pumps is configured to pump the first laundry detergent from the first storage container to the first laundry detergent passage and a second pump (213) of the laundry detergent pumps is configured to pump, the second laundry detergent from the second storage container to the second laundry detergent passage.[0023][0044-54]
Regarding claim 17, Kim figure 6 teaches the first laundry detergent passage (221a) is configured to guide movement of the first laundry detergent; and the second laundry detergent passage (221b) is spaced apart from the first laundry detergent passage and configured to guide movement of the second laundry detergent, and the first laundry detergent passage and the second laundry detergent passage are separated from each other with the at least one separation wall therebetween to block mixing of the first and second laundry detergents.
Regarding claim 18, Kim figures 3 and 6 suggest both of the first (221a) and second (221b) laundry detergent passages are connected with a rear portion (115 lower space) of the housing and the detergent input hole, to move the first and the second laundry detergents from the rear portion of the housing to the tub through the detergent input hole.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711